Case 1:20-cv-01417-GPG Document1 Filed 05/18/20 USDC Colorado Page 1of 8

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

 

rm pa me
a ; uon cat ”
UNITED STA ICT COURT
DEN, COLOTADO

Civil Action No. a ; acd bib D Ray 1 8 ong
0 be supple € cou! .
mp * JEFFREY P COLVELL

 

CLERK
Brett Marino , Plaintiff
v.
RED WILLOW AKA SLV TRANSPORTATION , Defendant(s).

 

(List each named defendant on a separate line. If you cannot fit the names of all defendants in
the space provided, please write “see attached” in the space above and attach an additional
sheet of paper with the full list of names. The names of the defendants listed in the above |
caption must be identical to those contained in Section B. Do not include addresses here.)

 

COMPLAINT

 

 

 

NOTICE

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not
contain: an individual’s full social security number or full birth date; the full name of a person
known to be a minor; or a complete financial account number. A filing may include only: the
last four digits of a social security number; the year of an individual’s birth; a minor’s initials;
and the last four digits of a financial account number.

Plaintiff need not send exhibits, affidavits, grievances, witness statements, or any other
materials to the Clerk’s Office with this complaint.

 

 

A. PLAINTIFF INFORMATION

You must notify the court of any changes to your address where case-related papers may be
served by filing a notice of change of address. Failure to keep a current address on file with the
court may result in dismissal of your case.

Brett Marino
(Name and complete mailing address)

3100 CO road 10 Alamosa CO 81101
Case 1:20-cv-01417-GPG Document1 Filed 05/18/20 USDC Colorado Page 2 of 8

(Telephone number and e-mail address)

B. DEFENDANT(S) INFORMATION

Please list the following information for each defendant listed in the caption of the complaint. If
more space is needed, use extra paper to provide the information requested. The additional
pages regarding defendants should be labeled “B. DEFENDANT(S) INFORMATION. ”

Defendant 1: _ Red Willow AKA SLV transportation 1102 west AVE Alamosa CO
81101

 

(Name and complete mailing address)

719 589 5734
(Telephone number and e-mail address if known)

 

 

 

 

Defendant 2:
(Name and complete mailing address)
(Telephone number and e-mail address if known)
Defendant 3:
(Name and complete mailing address)
(Telephone number and e-mail address if known)
Defendant 4:

 

(Name and complete mailing address)

 

(Telephone number and e-mail address if known)

C. JURISDICTION
Identify the statutory authority that allows the court to consider your claim(s): (check one)

x_ Federal question pursuant to 28 U.S.C. § 1331 (claims arising under the Constitution,
laws, or treaties of the United States)
Case 1:20-cv-01417-GPG Document1 Filed 05/18/20 USDC Colorado Page 3 of 8

List the specific federal statute, treaty, and/or provision(s) of the United States
Constitution that are at issue in this case.

28 CEFR part 36 title 3

 

Diversity of citizenship pursuant to 28 U.S.C. § 1332 (a matter between individual or
corporate citizens of different states and the amount in controversy exceeds $75,000)

Plaintiff is a citizen of the State of

 

If Defendant 1 is an individual, Defendant 1 is a citizen of

 

If Defendant 1 is a corporation,

Defendant 1 is incorporated under the laws of __ Colorado
(name of state or foreign nation).

Defendant 1 has its principal place of business in___ Colorado
(name of state or foreign nation).

 

(If more than one defendant is named in the complaint, attach an additional page
providing the same information for each additional defendant.)

D. STATEMENT OF CLAIM(S)

State clearly and concisely every claim that you are asserting in this action. For each claim,
specify the right that allegedly has been violated and state all facts that support your claim,
including the date(s) on which the incident(s) occurred, the name(s) of the specific person(s)
involved in each claim, and the specific facts that show how each person was involved in each
claim. You do not need to cite specific legal cases to support your claim(s). If additional space
is needed to describe any claim or to assert additional claims, use extra paper to continue that

3
Case 1:20-cv-01417-GPG Document1 Filed 05/18/20 USDC Colorado Page 4 of 8

claim or to assert the additional claim(s). Please indicate that additional paper is attached and
label the additional pages regarding the statement of claims as “D. STATEMENT OF CLAIMS.”

CLAIM ONE: _SLV transportation violated ADA Title III prohibits places of Public

 

Accommodation from discriminating on the basis of disability when providing Good , Services
Facilities , privileges , advantages and accommodations to the public

1 Supporting facts: SLV transportation is what is called Non emergency medical
Transportation NEMT under 42 CFR 438.9 The state of Colorado provide what is called
Mixed brokerage the state contracts with Intelliride Colorado also has three collaborative
Which SLV is one they must contract with local county human service which is Alamosa
County

2 SLV provide transportation for Medicaid clients to Medicaid providers Colorado

Is open Medicaid state with clients that are just low income and not disabled how ever

I am receiving SSI _ thus eligible for Medicaid through disability I currently have autism
Spectrum disorder and diabetic this information has been provided to SLV transportation

Every 6 months

3 NEMT certify client as medically needing the transportation and have no other means

Of transport this completed my primary care provider on what is called documents called
Certification form that is completed by primary care provider this for provides necessary medical
Information ounce completed the form must be completed every 6 months

4 I have been a client of SLV for 6 or 7 years now I am also client of what is called Blue
Peaks under HCBS SLS DD waiver every 6 months I have provided recertification in this
Recertification it is requested front seat , consistent drivers , frequent stops this has been

Consistent every certification for last 4 years
Case 1:20-cv-01417-GPG Document1 Filed 05/18/20 USDC Colorado Page 5 of 8

5 I have been provided the front seat On OCT 4" I received certified letter from Mark
Simson executive director in which he states that doctor does not dictate how our business
Operates and that his statements of accommonindation is a suggestion on every appointment

I have to play driver rullet which causes great stress just to have consistent drivers for the most
Part they have been provided they also been provided with harassment and stress

6 I am a uncontrolled diabetic type 2 that has wide ranging number as result I have great
Thirst due to high numbers along with this thirst come frequent urination (all my appointments
Appointments are in Denver 4 hour drive from Alamosa ) another side effect is bowel matters
In consultation with provider it was decided that frequent stops would be needs thus requested
Has been requested for the last 2 half years and provided

7 On or around 3/17 / 18 Kendra lambert the owner along with Mark Simson made a
change In policy regarding I had appointment with my foot doctor on 3/18/19 I was informed
there would be no stops only for Gas the drivers name involved is Darek I was not provided
any new policy or rule at the time I was only told verbally that only stops would be for gas
Mark Simson in a email dated 4/29/20 Mark Simmons state that only two stop in each directing
After that there will be no further stops in that email Mr. Simmons provided only public health

And executive orders that did not pertain to reason for the stops
Case 1:20-cv-01417-GPG Document1 Filed 05/18/20 USDC Colorado Page 6 of 8

E. REQUEST FOR RELIEF

State the relief you are requesting or what you want the court to do. If additional space is needed
to identify the relief you are requesting, use extra paper to request relief. Please indicate that
additional paper is attached and label the additional pages regarding relief as “E. REQUEST
FOR RELIEF.”

Under 28 CEFR part 36 title 3 states only injunctive relieve is allowed therefor I seek
Temporary and perminete injunctive relieve

1 do not discriminate

2 to abide by provider instructions as stated on any and all certifaction and recertifications

3. To inform all clients in a clear and separate and any and all formats of there rights as
Stated in this title and were to file complaints both state and federal a. upon certification
Recertification b signage posting in the office and vehicles

4 No harassment or retaliatory action against client or employee filing civil right compliant
with Colorado division of civil rights , Alamosa County human services , Colorado
Attorney General
Case 1:20-cv-01417-GPG Document1 Filed 05/18/20 USDC Colorado Page 7 of 8

Us department Health Human services civil rights Us Attorney General office of civil
Right regarding this title

F. PLAINTIFF’S SIGNATURE

I declare under penalty of perjury that I am the plaintiff in this action, that I have read this
complaint, and that the information in this complaint is true and correct. See 28 U.S.C. § 1746;
18 U.S.C. § 1621.

Under Federal Rule of Civil Procedure 11, by signing below, I also certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending or modifying
existing law; (3) the factual contentions have evidentiary support or, if specifically so identified,
will likely have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the requirements of Rule 11.

oe

   

 

 

. Fcc
* (Plaintiff's signature)
y- ( S- 2 dD
(Date)

(Form Revised December 2017)
Case 1:20-cv-01417-GPG Document1 Filed 05/18/20 USDC Colorado Page 8 of 8

JS 44 (Rev. 09/19)

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEL INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

. i NA wn D4 DEFENDANT: | ~
I. (a) PLAINTIFFS 8 4 kk TWN os ihe DANTS L i/ rey

 

IO L He /y mi!
AN fe “4 Not yt Vide

County of Residence of First Listed Defendant it
(IN U.S. PLAINTIFF CASES ONLY)

(b) County of Residence of First Listed Plaintiff ( ErnDS
(EXCEPT IN U.S. PLAINTIFF CASES)

DS bu.

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.
(c) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (If Known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Hii. BASIS OF JURISDICTIO. (Place an “X” in One Box Only) Hil. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
(For Diversity Cases Only} and One Box for Defendant)
Ot U.S. Government 3 Federal Question PTF 1 PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State Xi 1 Incorporated or Principal Place O4 a4
of Business In This State
42 US. Government O 4 Diversity Citizen of Another State G2 2 Incorporated and Principal Place o5 a5
Defendant (indicate Citizenship of Parties in Item IID) of Business In Another State
Citizen or Subject of a 03 © 3 Foreign Nation g6 6
Foreign Country
IV. NATURE OF SUIT (Place an “x” in One Box Only) Click here for: Naiure ef Suit Code Doserimuan:.
k CONTRACT. TORTS FORFEFTURE/PENALTY BANKRUPTCY OTHER STATUTES
© 110 Insurance PERSONAL INJURY PERSONAL INJURY | (7 625 Drug Related Seizure 0 422 Appeal 28 USC 158 @ 375 False Claims Act
0 120 Marine GC 310 Airplane O 365 Personal Injury - of Property 2 USC 881 | 423 Withdrawal 376 Qui Tam (31 USC
O 130 Miller Act CG 315 Airplane Product Product Liability O 690 Other 28 USC 157 3729(a))
0 140 Negotiable Instrument Liability O 367 Health Care/ 400 State Reapportionment
( 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS 1 410 Antitrust
& Enforcement of Judgment! Slander Personal Injury CO 820 Copyrights 0 430 Banks and Banking
( 151 Medicare Act C1 330 Federal Employers’ Product Liability © 830 Patent C1 450 Commerce
0} 152 Recovery of Defaulted Liability (I 368 Asbestos Personal O 835 Patent - Abbreviated (J 460 Deportation
Student Loans C1 340 Marine Injury Product New Drug Application {0 470 Racketeer Influenced and
(Excludes Veterans) 0) 345 Marine Product Liability 840 Trademark Corrupt Organizations
CG 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY 0 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle 0 370 Other Fraud Ci 710 Fair Labor Standards O 861 HIA (1395ff) (15 USC 1681 or 1692)
(1 160 Stockholders’ Suits 0 355 Motor Vehicle 371 Truth in Lending Act ( 862 Black Lung (923) 0 485 Telephone Consumer
© 190 Other Contract Product Liability O 380 Other Personal 720 Labor/Management 0 863 DIWC/DIWW (405(g)) Protection Act
C195 Contract Product Liability [| 360 Other Personal Property Damage Relations (J 864 SSID Title XVI 0 490 Cable/Sat TV
O 196 Franchise Injury 0 385 Property Damage 0 740 Railway Labor Act 1 865 RSI (405(g)) C1 850 Securities/Commodities/
C1 362 Personal Injury - Product Liability (3 751 Family and Medical Exchange
Medical Malpractice Leave Act C1 890 Other Statutory Actions
I REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS _]( 790 Other Labor Litigation FEDERAL TAX SUITS 1 891 Agricultural Acts
@ 210 Land Condemnation O 440 Other Civil Rights Habeas Corpus: QO 791 Employee Retirement CG 870 Taxes (US. Plaintiff 0 893 Environmental Matters
1 220 Foreclosure 0 441 Voting 0 463 Alien Detainee Income Security Act or Defendant) 0 895 Freedom of Information
GC 230 Rent Lease & Ejectment OC 442 Employment J 510 Motions to Vacate O 871 IRS—Third Party Act
© 240 Torts to Land © 443 Housing/ Sentence 26 USC 7609 CF 896 Arbitration
0 245 Tort Product Liability Accommodations O 530 General CF 899 Administrative Procedure
C 290 All Other Real Property Oo Amer. w/Disabilities -[ 1? 535 Death Penalty IMMIGRATION Act/Review or Appeal of
Employment Other: 01 462 Naturalization Application Agency Decision
446 Amer. w/Disabilities -[ 540 Mandamus & Other | 465 Other Immigration (F 950 Constitutionality of
Other 550 Civil Rights Actions State Statutes
© 448 Education 1 555 Prison Condition
560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

Vv. RIGIN (Place an “X" in One Box Only)

1 Original (42 Removed from O 3 Remanded from 0 4 Reinstatedor © 5 Transferred from 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Cite the U.S. Civil Statute under whigh you age filing (Do not cite jurisdicsjonal statutes unless,dipersity).
ve ¢ ER bi Paw al A cat ¢ wi

VI. CAUSE OF ACTION F— —
Brief description of cause: a , .
“¢ bethy Cec oMyetett

 

 

 

 

 

 

VII. REQUESTED IN C) CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: Yes (CINo
VIII. RELATED CASE(S)
IF ANY (See instructions): JUDGE 0 / bea DOCKET NUMBER » D C. a 4
DATE — / (— 7 ) Po
FOR OFFICE USE ONLY —
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
